Opinion by
Willard, J.,
This is an appeal from the order and decree of the court below discharging a rule to show cause why judgment No. 212 to *615November term, 1896, in said court should not be opened and the defendant let into a defense.
On a careful consideration of the petition and answer, we are satisfied that the answer was respónsive to the petition, and the allegations of the defendant were fully met and explained by the oath of the legal plaintiff.
Tbe receipt of October 4, 1880, purporting to be in full of all professional services to that date, was executed and delivered three months before the note on which this judgment is founded became due and payable, and the language of the receipt in no way necessarily impeaches the validity of the note given for past services dated on the third of January, 1880, payable in one year, nor does it show that said note was paid.
The proceeding in this case was an equitable one, and was argued before and decided by a full bench of the court in banc in common pleas No. 3 of Allegheny county.
The only question for us to determine is whether the court rightly exercised its. discretion in refusing to open the judgment: Jenkintown National Bank’s Appeal, 124 Pa. 337; Applebee’s Appeal, 126 Pa. 385; Klopfer v. Ekis, 155 Pa. 41; Walter v. Fees, 155 Pa. 55.
We are of the opinion that the discretion of the court was rightly exercised, and its decree is affirmed at the costs of the appellant.